Order filed November 2, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00781-CV
                                    ____________

                           IN THE MATTER OF I.F.M




                On Appeal from the County Court at Law No. 2
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-CJV-019259

                                      ORDER

      Appellant filed a brief that improperly names the juvenile appellant in this
appeal. See Tex. R. App. P. 9.8(c). We order appellant’s brief stricken. Appellant is
ordered to file a brief that does not contain the name of the juvenile appellant or any
other children associated with this appeal.

      Appellant’s brief is due within 10 days of the date of this order.



                                      PER CURIAM